Title: To George Washington from Brigadier General James Mitchell Varnum, 10 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Woodberry [N.J.] 7 oClock Ev. 10th Novr 1777

The Enemy this Morning opened against us with five Batteries. At two this afternoon, no Man was killed or wounded. The Cannonade and Bombardment have continued feebly since that Hour. I suppose the Rain has prevented their being more brisk—They have thrown some Shot among our Shipping: Theirs remain below us. They have made but little Impression upon the Works or Pallisades. I have just desired Colo. Smith to put his Men into their Barracks, thinking that it is better to have a few killed or wounded, than to have the whole suffer, expos’d to the Inclemency of the Weather, upon mear Mud.
I have Reason to expect the Attack will be more severe tomorrow, as Cannon have been observed to pass over Schylkill this Day. Happy might it be for Troops to attack Province Island upon the rear of the Batteries. Should Heaven continue the Rain, so as to overflow the Meadows, we shall attack it upon this Side.
It would be serviceable either to furnish the Militia here, with Ammunition, or discharge them. The Important Moments are swiftly rolling on, in w’ch they can assist us. It is with your Excellency only to supply them.
Fort Mifflin will soon be in want of Cartridges for their Cannon. The Supplies are very inadequate to the present Seige. I am, gratefully, your Excellency’s most obdt Servt

J. M. Varnum

